t c memo united_states tax_court najeem b adeyemo and olubunmi a adeyemo petitioners v commissioner of internal revenue respondent docket no filed date najeem b adeyemo and olubunmi a adeyemo pro_se bradley c plovan for respondent memorandum findings_of_fact and opinion morrison judge the respondent in this case the irs issued a notice_of_deficiency to the petitioners mr najeem b adeyemo and mrs olubunmi a adeyemo for the tax years and the adeyemos filed joint federal_income_tax returns for and for the irs determined a deficiency of dollar_figure and an accuracy-related_penalty under sec_6662 of dollar_figure for the irs determined a deficiency of dollar_figure and an accuracy-related_penalty under sec_6662 of dollar_figure the adeyemos timely filed a petition under sec_6213 for redetermination of the deficiencies we have jurisdiction under sec_6214 after concessions the following issues for decision remain is the adeyemos’ rental real-estate business a passive_activity we hold that the business is a passive_activity does the allowance provided by sec_469 apply to the adeyemos’ rental real-estate business we hold that the allowance does not apply are the adeyemos entitled to any deductions for their rental real- estate business setting aside the effect of the passive-activity loss limitations of sec_469 any medical-expense deductions or any charitable-contribution deductions in excess of those allowed by the irs we hold that they are not so entitled all dollar amounts have been rounded to the nearest dollar at the time they filed the petition the adeyemos resided in maryland thus this case is appealable to the u s court_of_appeals for the fourth circuit unless the parties stipulate otherwise sec_7482 were the adeyemos insolvent immediately before they received a discharge of dollar_figure in credit-card debt in we hold that they were not insolvent are the adeyemos liable for accuracy-related_penalties under sec_6662 we hold that they are liable all section references are to the internal_revenue_code as in effect for the years at issue and all rule references are to the tax_court rules_of_practice and procedure findings_of_fact the adeyemos are a married couple living in laurel maryland mrs adeyemo had a full-time job working as a pharmacist throughout and mr adeyemo worked as a pharmaceutical sales representative in and he was unemployed for approximately five months in on their joint returns the adeyemos reported total wage income of dollar_figure and dollar_figure for and respectively these amounts were not challenged by the irs in addition to their day jobs the adeyemos owned and managed seven rental properties in various cities in maryland mr adeyemo performed the bulk of the management tasks with respect to the rental properties himself the couple did not employ an outside management company the activities mr adeyemo conducted included among other things maintaining and repairing the properties overseeing maintenance crews showing the properties to prospective tenants collecting rent and occasionally bringing eviction actions against tenants in maryland state court perhaps as a result of the financial crisis in and the adeyemos experienced increased difficulty renting out properties and collecting rent from tenants this created more work than was usual for mr adeyemo as he was forced to devote more time to finding credit-worthy tenants and collecting rent from existing tenants the adeyemos’ rental real-estate business proved unprofitable during the years at issue and the couple suffered losses on the business on their and schedules e supplemental income and loss the adeyemos claimed aggregate expenses of dollar_figure and dollar_figure respectively associated with the seven rental properties on the schedules e these expenses were separated into the following categories depreciation interest property taxes insurance maintenance repairs advertising auto and travel and various fees for each expense category the amount of the expense was further subdivided among the seven properties the adeyemos reported net losses from the seven properties of dollar_figure for and dollar_figure for they did not treat their rental real-estate business as a passive_activity and they deducted these net losses from other income on their form sec_1040 u s individual_income_tax_return in addition to the deductions they claimed for the expenses of their rental real-estate business the adeyemos reported a charitable-contribution deduction of dollar_figure and a medical-expense deduction of dollar_figure on their schedule a itemized_deductions they reported tax_liabilities of zero for and dollar_figure for the irs sent the adeyemos a notice_of_deficiency for and for each year the notice_of_deficiency made the following determinations with respect to the income and expenses attributable to the adeyemos’ rental real-estate business the notice disallowed--on grounds of lack of substantiation--some of the deductions the adeyemos claimed for the expenses of their rental real-estate business the deductions disallowed for lack of substantiation were all the deductions for advertising expenses all the deductions for auto and travel_expenses portions of the deductions for expenses for repairs insurance cleaning and maintenance and interest in total the notice disallowed on lack-of- substantiation grounds dollar_figure of the dollar_figure of claimed deductions for the rental real-estate business for and dollar_figure of the dollar_figure of claimed rental real-estate business deductions for the notice determined that neither mr adeyemo nor mrs adeyemo qualified as a real-estate professional and that therefore the adeyemos’ rental real- estate business was a passive_activity see sec_469 a passive_activity includes any rental_activity except as provided in sec_469 c sec_469 does not apply to any rental_activity of a taxpayer who is a real- estate professional the notice determined that the adeyemos’ only income from passive activities was their income from their rental real-estate business the notice did not make any adjustments to income from the rental real-estate business reported by the adeyemos on their returns the notice determined that the adeyemos did not qualify for the rental real-estate allowance provided by sec_469 as a consequence of these determinations the notice_of_deficiency made the following computations this determination affects the calculation of the passive_activity_loss see sec_469 defining a passive_activity_loss as the amount by which the aggregate losses from all passive activities exceed the aggregate income from all passive activities the deductions for the rental real-estate business as reduced by the deductions disallowed by the irs on lack-of-substantiation grounds exceeded and offset completely all income from the rental real-estate business the amount by which a the deductions for the rental real-estate business as reduced by the deductions disallowed by the irs on lack-of- substantiation grounds exceeded b income from the rental real-estate business was a passive_activity_loss and was not currently deductible see sec_469 b these adjustments are summarized in the following table income and deductions attributable to rental real-estate business gross_income reported deductions reported net_loss reported deductions disallowed in the notice_of_deficiency on lack- of-substantiation grounds deductions allowed in the notice_of_deficiency before application of the passive- loss-disallowance rule net_loss as adjusted in the notice_of_deficiency the notice_of_deficiency reduced the net_loss by the deductions disallowed for lack of sub- stantiation and determined that the amount of the net_loss so reduced was a passive- activity loss dollar_figure big_number -big_number dollar_figure big_number -big_number big_number big_number big_number big_number -big_number -big_number the passive-activity loss stated in the notice_of_deficiency was -dollar_figure according to our to our review of all adjustments in the notice this amount understates the passive-activity loss by dollar_figure thus the amount of the passive- activity loss should have been -dollar_figure with respect to the adeyemos’ personal ie non-business expenses and income the notice_of_deficiency made the following determinations that the charitable-contribution deduction for should be dollar_figure instead of the dollar_figure reported on the return that the medical-expense deduction for should be dollar_figure instead of the dollar_figure reported on the return and that the adeyemos failed to report dollar_figure of income arising from discharge_of_indebtedness in at trial the irs confronted mr adeyemo with evidence that during an audit of the couple’s and returns he had given the irs forged or altered receipts purporting to show that the couple had made payments for expenses related to their rental real-estate business the receipts generally provided the amount_paid the purpose of the expense and the property to which the expense related the court admitted the receipts for the limited purpose of impeaching mr adeyemo’s credibility as a witness mr adeyemo admitted in testimony that he had forged or altered the receipts the adeyemos’ certified_public_accountant who prepared the couple’s and returns testified at trial the accountant was present at the audits of the adeyemos’ and returns the accountant’s testimony related to the conduct of the irs agents at the audits and the types of questions the agents asked the accountant did not testify about his professional background or any advice he gave the adeyemos at the time they filed their and returns also at trial the adeyemos introduced some pages of documents apparently related to their rental real-estate business the documents were in no discernible order and consisted primarily of receipts invoices leases and court documents the adeyemos did not explain how the documents corroborate their position other than to suggest that the documents demonstrate the significant amount of time and effort that went into managing the couple’s rental properties opinion with respect to determinations in the notice_of_deficiency the taxpayer generally bears the burden_of_proof rule a 290_us_111 the burden_of_proof is satisfied by a preponderance_of_the_evidence 88_tc_38 if the taxpayer shows that the requirements of sec_7491 and are satisfied the burden_of_proof shifts to the irs 116_tc_438 sec_7491 requires the taxpayer to present credible_evidence with respect to factual issues relevant to ascertaining the taxpayer’s tax_liability credible_evidence is evidence that after critical analysis would constitute a sufficient basis for deciding the issue in favor of the taxpayer if no contrary evidence were submitted 132_tc_105 aff’d 613_f3d_1360 11th cir higbee v commissioner t c pincite sec_7491 requires the taxpayer to comply with substantiation and record-keeping requirements and cooperate with the irs’s reasonable requests for witnesses information documents meetings and interviews sec_7491 and b the taxpayer bears the burden of proving that the requirements of sec_7491 have been met see 135_tc_471 aff’d 668_f3d_888 7th cir with respect to the first issue--whether the adeyemos’ rental real-estate business is a passive activity--all of our findings are based on the preponderance_of_the_evidence therefore it is not necessary to determine which party has the burden_of_proof 131_tc_185 with respect to the second issue--whether the allowance provided by sec_469 applies to the adeyemos’ rental real-estate business--we determine that the allowance is inapplicable for reasons that do not require the resolution of any disputed facts therefore the identity of the party bearing the burden_of_proof is irrelevant see 115_tc_523 919_fsupp2d_1140 d n m with respect to the third issue--the availability of various types of deductions--the adeyemos provided no evidence--credible or incredible-- with respect to the charitable- contribution and medical-expense deductions therefore they bear the burden of proof with respect to the charitable-contribution and medical-expense deductions see sec_7491 with respect to the fourth issue--the insolvency issue--the adeyemos presented no evidence other than mr adeyemo’s bare testimony that the adeyemos had dollar_figure million of debt this testimony is unpersuasive in the absence of more specific evidence of the adeyemos’ net_worth including their debts and their assets thus the adeyemos have not presented credible_evidence with respect to the insolvency issue they therefore bear the burden_of_proof with respect to this issue see id whether the adeyemos’ rental real-estate business is a passive_activity sec_162 and sec_212 generally permit taxpayers to deduct ordinary and necessary expenses paid_or_incurred in carrying_on_a_trade_or_business or for the production_of_income in the case of an individual sec_469 disallows any current deduction for a passive_activity_loss sec_469 b a passive_activity_loss is equal to the aggregate losses from all of the taxpayer’s passive activities minus the aggregate income from all passive activities sec_469 as we find that the adeyemos have abandoned the argument that they are entitled to business-expense deductions that were disallowed by the irs on lack- of-substantiation grounds see infra pp we need not determine whether they bear the burden_of_proof for that issue the effect of the passive-activity-loss disallowance rule is that deductions continued generally a passive_activity is any trade_or_business in which the taxpayer does not materially participate see sec_469 c rental_activity including rental real-estate activity is per se passive unless the taxpayer qualifies as a real-estate professional as defined in sec_469 sec_469 if the taxpayer qualifies as a real-estate professional the taxpayer’s rental real_estate activity escapes the per se rule otherwise applicable to rental_activity sec_469 a a taxpayer qualifies for the exception for real-estate professionals only if the following two requirements are met i more than one-half of the personal services performed by the taxpayer during such taxable_year are performed in real_property trades_or_businesses in which the taxpayer materially participates and continued related to passive activities are allowed against income from passive activities and the excess ie the amount by which the deductions related to passive activities exceed the income from passive activities cannot be deducted from income from activities other than passive activities see 279_f3d_547 7th cir section prohibits the deduction of passive_activity_losses except insofar as the losses are used to offset passive_activity income aff’g 114_tc_366 wage income and portfolio investment_income are not treated as income from passive activities see sec_469 d a 481_f3d_717 9th cir wage income is not passive_income aff’g cal interiors inc v commissioner tcmemo_2004_99 ii such taxpayer performs more than hours of services during the taxable_year in real_property trades_or_businesses in which the taxpayer materially participates sec_469 in the case of a joint_return the above requirements are satisfied if and only if either spouse separately satisfies both requirements id thus the couple’s activities cannot be aggregated for purposes of qualification as a real-estate professional id a regulation provides guidance regarding the types of proof to be used in determining the extent of an individual’s participation in an activity sec_1 5t f temporary income_tax regs fed reg date the regulation provides the extent of an individual’s participation in an activity may be established by any reasonable means contemporaneous daily time reports logs or similar documents are not required if the extent of such participation may be established by other reasonable means reasonable means for purposes of this paragraph may include but are not limited to the identification of services performed over a period of time and the approximate number of hours spent performing such services during such period based on appointment books calendars or narrative summaries we have held that this regulation governs the type of proof to be used in determining the hours_of_service spent by an individual in real-property trades_or_businesses 135_tc_365 the regulation governs the acceptability of proof offered by a taxpayer to show that he performed more than hours of services in real-property trades_or_businesses the regulation does not permit a post-event ballpark guesstimate id pincite citing bailey v commissioner t c memo in addition the taxpayer’s uncorroborated testimony need not be relied on bailey v commissioner slip op pincite against the irs’s argument that their rental real-estate business is a passive_activity the adeyemos’ sole contention is that they qualify for the exception for real-estate professionals the adeyemos do not contend that mrs adeyemo was a real-estate professional in either or therefore we focus only on whether mr adeyemo was a real-estate professional in making this determination we assume without deciding that the adeyemos’ rental real- estate business constitutes a real-property trade_or_business and mr adeyemo materially participated in the adeyemos’ rental real-estate business even with these favorable assumptions mr adeyemo did not qualify as a real-estate professional in or for reasons given below we find that mr adeyemo performed big_number hours of personal services working as a pharmaceutical sales representative during but that he performed no more than hours in the adeyemos’ rental real-estate business this means that less than of the hours of personal services performed by mr adeyemo during were performed in the adeyemos’ rental real-estate business in that year this amount is less than the ie one-half required by sec_469 we also find that mr adeyemo performed no more than hours of personal services in the adeyemos’ rental real-estate business in this amount is less than the hours required by sec_469 these findings are summarized in the following table hours of personal services performed by mr adeyemo in the adeyemos’ rental real-estate business hours of personal services performed by mr adeyemo outside the adeyemos’ rental real-estate business row row row row row we now explain our reasoning hours big_number unresolved big_number unresolved unresolved the adeyemos provided three primary sources of support for their position that mr adeyemo was a real-estate professional a logbook a spreadsheet prepared for trial and testimony we discuss each source in turn the fraction equal sec_34 at trial the adeyemos introduced and the court admitted into evidence a logbook that provides an almost-daily account of the activities that mr adeyemo conducted with respect to the couple’s rental properties these activities include showing properties to prospective tenants picking up rent and overseeing work crews each entry includes a date a description of the activities that mr adeyemo performed on that date and the amount of time he devoted to the respective activities mr adeyemo testified that the logbook entries were made contemporaneously with the events in question and accurately depict his involvement with the rental properties the irs contends that we should not rely on the logbook because the irs argues it is vague and was likely created shortly before trial the irs’s position that the logbook is not contemporaneous is supported by at least two points in the record first mr adeyemo provided inconsistent answers in response to irs counsel’s questions concerning when and why the adeyemos began to maintain the logbook as to what year the couple as an out-of-court statement the logbook could potentially be subject_to a hearsay objection but the irs did not object to the logbook on hearsay grounds and the court admitted the logbook see fed r evid prohibiting admission of hearsay c defining hearsay generally as a statement not made while testifying at the trial the irs objected to the logbook on grounds other than hearsay but the court overruled the objection began to maintain the logbook mr adeyemo gave multiple inconsistent answers and in addition the irs auditor credibly testified that prior to the adeyemos’ audit mr adeyemo told him he had not kept any sort of timelog while these inconsistencies raise some doubts as to the contemporaneousness of the logbook the regulations state that the taxpayer’s records need not be contemporaneous sec_1_469-5t temporary income_tax regs supra thus the fact that the logbook may not be a contemporaneous account of mr adeyemo’s and rental real-estate activities does not preclude us from relying on it the thoroughness and consistency of the logbook convince us that it is an accurate account of mr adeyemo’s activities the logbook shows that mr adeyemo spent at most hours managing the couple’s rental properties in and hours managing the properties in asserting that the logbook reflects only a portion of the total hours that mr adeyemo devoted to the adeyemos’ rental real-estate business the adeyemos also the irs argues that logbook hours attributable to travel time should not count toward the 750-hour and tests sec_469 and ii we refrain from deciding this issue as it does not alter the outcome of our inquiry into whether mr adeyemo was a real-estate professional for the hours of personal service performed in the rental real-estate business by mr adeyemo-- even including travel time--were less than of his total hours of personal services for the hours of personal service performed in the rental real-estate business--even including travel time--were less than hours presented a summary spreadsheet that purportedly provides a complete account of the total hours mr adeyemo spent managing the properties mr adeyemo testified that he created the spreadsheet just before trial some three to four years after the tax years at issue the types of activities listed in the spreadsheet are similar to those listed in the logbook eg showing properties to prospective tenants and overseeing maintenance work like the logbook the activities are listed by date and each entry includes the time spent on the relevant activity mr adeyemo explained that the spreadsheet was more comprehensive than the logbook because the spreadsheet included time spent in court in eviction actions time spent showing properties in addition to time recorded in the logbook and some travel time in addition to travel time in the logbook in total the spreadsheet states that mr adeyemo spent hours in and hours in managing the couple’s rental properties at trial mr adeyemo testified about how he created the spreadsheet mr adeyemo explained that generally he reviewed his phone records the logbook as an out-of-court statement such a document could potentially be subject_to a hearsay objection see fed r evid prohibiting admission of hearsay c defining hearsay generally as a statement not made while testifying at the trial however the parties stipulated that the spreadsheet should be treated by the court as if mr adeyemo had testified to the contents of the spreadsheet the court admitted the spreadsheet with that condition under that condition the spreadsheet is an in-court statement and is not hearsay and newspaper ads for available properties from and to get a sense of where he was on a particular day if he had several calls that were either made from or received in say laurel and he knew he had a rental listing for a laurel property around that time mr adeyemo would assume that he was showing the laurel property for a few hours that day he might confirm this assumption by examining logbook entries from that particular date for reasons explained below we find that the spreadsheet is an uncorroborated post-event ballpark guesstimate rather than reasonable means of proof moss v commissioner t c pincite sec_1_469-5t temporary income_tax regs supra we observe three principal issues that tend to undermine the reasonableness of the spreadsheet as a method of proof we discuss each in turn the first problem is that the times and activities listed in the spreadsheet are not consistent with either the adeyemos’ testimony or their documentary_evidence mr adeyemo testified that the activities listed in the spreadsheet were derived from his memory as well as from documentary_evidence such as receipts phone bills the logbook and newspaper ads to the extent that the spreadsheet entries are purportedly derived from documentary_evidence the record does not establish a credible link between the spreadsheet and the underlying documents for example most entries include a general reference to a batch of receipts or phone bills however the references are too vague and the receipts too disorganized for us to trust that the spreadsheet is corroborated by the underlying documents in addition some of the underlying documents are inapposite some receipts are from and an example further illustrates the lack of connection between the spreadsheet and the other documentary_evidence the spreadsheet lists multiple property showings on date one spreadsheet entry states that mr adeyemo spent minutes showing a property on montpelier drive in laurel on that date the entry includes the reference see phone bill the phone records show that the adeyemos made calls from or received calls in laurel on the morning of february however other than the spreadsheet itself there is nothing in the record that demonstrates whether the laurel calls were related to mr adeyemo’s rental activities the fact that the adeyemos resided in laurel further complicates this analysis as there is no evidence that ties mr adeyemo to the property on montpelier drive in laurel as opposed to the couple’s personal_residence in laurel on that date the adeyemos presented no other evidence that would support the proposition that mr adeyemo spent minutes showing the property on montpelier drive in laurel on february the spreadsheet has another entry on that date which allocates minutes to a showing at a property on kinmount road in lanham maryland again the entry includes the reference see phone bill however the phone records do not provide a reliable indication that calls were made from or received in lanham on that date second it appears that the spreadsheet describes activities of both spouses at first mr adeyemo testified that the spreadsheet reflected the activities of both him and mrs adeyemo in response to an inquiry from the court during trial irs counsel correctly explained that the two requirements for the real-estate professional exception must be independently satisfied by one of the spouses in the case of a joint_return see sec_469 and ii after he heard this mr adeyemo changed his testimony to state that the spreadsheet reflected only his activities and that mrs adeyemo performed only minor administrative work this testimony is inconsistent with mrs adeyemo’s testimony she later testified that a treatise states in the case of a joint_return if either spouse single-handedly satisfies both requirements then all rental_real_estate_activities of both spouses qualify for the exception one cannot however combine the two spouses’ efforts for purposes of satisfying either of the two requirements for individuals for example by adding hours of work by one spouse to hours of work by the other in order to reach the more-than-750 hours threshold daniel n shaviro passive_loss_rules 549-2nd tax mgmt bna at a-42 on more than one occasion she spent four hours to five hours cleaning a property in our view the spreadsheet reflects significant activities of both spouses because sec_469 requires us to consider the time spent by each spouse individually the spreadsheet fails as a source of proof that mr adeyemo met the requirements of sec_469 and ii dollar_figure we also consider whether the adeyemos’ testimony provides an independent basis from which we can determine the number of hours mr adeyemo worked in the couple’s rental real-estate business both mr and mrs adeyemo credibly testified that they put a significant amount of time and effort into managing their rental properties however their testimony does not contain a reliable estimate of how much time mr adeyemo spent managing the properties mr adeyemo perfunctorily testified that he spent at least big_number hours on the couple’s rental properties this is the number of hours that would nearly satisfy the first requirement of sec_469 that is if mr adeyemo worked big_number hours as a pharmaceutical sales representative--as he testified at one point that he did however mr adeyemo failed to establish how he arrived at hi sec_12 see supra note as we explain infra p we determine that mr adeyemo worked big_number hours as a pharmaceutical sales representative in we need not determine the continued big_number hour estimate of hours worked on the rental properties the logbook states that mr adeyemo worked only hours in and hours in thus the logbook does not appear to be the basis of his big_number hour estimate mr adeyemo testified that he had not added up the time in the spreadsheet therefore the spreadsheet does not appear to be the basis for his big_number hour estimate mr adeyemo suggested that the primary basis for his estimate is that as a general proposition managing seven rental properties is a lot of work however such post-event ballpark guesstimates are insufficient for establishing the hours that mr adeyemo spent managing the couple’s rental properties see 135_tc_365 after reviewing the record we conclude that the logbook is the only credible account of the time that mr adeyemo devoted to the adeyemos’ rental properties in and on the basis of the logbook we find that mr adeyemo worked at most hours in the couple’s rental real-estate business in and hours in dollar_figure continued corresponding number of hours for see supra note as mr adeyemo did not devote hours to the couple’s rental real-estate business in he was not a real-estate professional in that year see sec_469 because mr adeyemo may have worked the requisite hours in we next determine whether he devoted at least half of his time spent on personal services to the couple’s rental real-estate business see sec_469 mr adeyemo worked as a pharmaceutical sales representative throughout he testified that he did not have a fixed schedule at trial mr adeyemo provided inconsistent estimates regarding how many hours he worked at that job in at one point he testified that he worked approximately six hours per day five days per week we find this estimate credible and find that mr adeyemo worked approximately big_number hours in since mr adeyemo spent no more than hours on the couple’s rental real-estate business in compared to approximately big_number hours working as a pharmaceutical sales representative he did not satisfy the first prong of sec_469 therefore mr adeyemo was not a real-estate professional in as mr adeyemo was not a real-estate professional in or the adeyemos’ rental real-estate business is a passive_activity see sec_469 whether the allowance provided by section i applies to the adeyemos’ rental real-estate business the adeyemos raise the alternative argument that if mr adeyemo does not satisfy the exception for real-estate professionals they may still deduct dollar_figure in rental losses from nonpassive_income pursuant to sec_469 the provision is available to individual taxpayers that actively participate in rental real-estate activities during the year in which the loss arises the allowance phases out for taxpayers with adjusted gross incomes exceeding dollar_figure and is completely phased out for taxpayers with adjusted gross incomes exceeding dollar_figure sec_469 in determining adjusted_gross_income for this purpose passive_activity_losses and losses allowed by reason of the real-estate professional exception are disregarded sec_469 that is a taxpayer cannot reduce his or her adjusted_gross_income by passive_activity_losses nor any losses attributable to rental_activity regardless of whether the rental_activity is passive see sec_469 c a i the adeyemos’ assertion that they are entitled to relief pursuant to sec_469 fails the adeyemos reported total wage income of dollar_figure and dollar_figure for and respectively these amounts exceed the dollar_figure adjusted- gross-income cap found in sec_469 see also sec_62 defining adjusted_gross_income as gross_income reduced for enumerated deductions none of which are applicable here defining gross_income to include compensation_for services losses from their rental activities do not offset their adjusted gross incomes for those years see sec_469 thus they do not qualify for any portion of the dollar_figure allowance provided by sec_469 deductions for rental real-estate business medical_expenses and charitable_contributions a business-expense deductions reported on schedules e sec_162 allows deductions for ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying_on_a_trade_or_business including expenses for repairs advertising and supplies the notice_of_deficiency determined that some deductions the adeyemos claimed for the expenses of their rental real-estate business should be disallowed for lack of substantiation the adeyemos seemingly challenged this determination stating in their brief that the amount of adjusted_income should be adjusted to include all or portions of the expenses that were denied during the initial review in challenging this aspect of the notice_of_deficiency the adeyemos have failed to meet the court’s briefing requirements rule e requires a party to include in his or her brief proposed findings_of_fact with references to evidence relied upon rule e requires a party to state his or her argument in the brief including a discussion of any disputed factual issues the adeyemos’ brief points to no specific support from the record or elsewhere for the proposition that they are entitled to deductions for their rental real-estate business that were disallowed on lack-of-substantiation grounds the brief’s failure to advance this issue beyond a vague assertion convinces us that the adeyemos have waived the issue see rule e estate of jorgensen v commissioner tcmemo_2009_66 slip op pincite ndollar_figure applying rule e and and explaining that the taxpayer’s failure to argue the issue beyond a vague assertion leads us to conclude that the issue has been waived aff’d 431_fedappx_544 9th cir cf eg d’errico v commissioner tcmemo_2012_149 slip op pincite we need not and will not undertake the work of sorting through every piece of evidence petitioners have provided in an attempt to find support for petitioners’ ultimate legal positions taken in this case b itemized_deductions reported on schedules a the adeyemos assert that they are entitled to charitable-contribution and medical-expense deductions in excess of what was allowed in the notice_of_deficiency however the adeyemos have not provided any evidence at all with respect to these deductions the adeyemos’ blanket assertions in their brief that they are entitled to the deductions are not evidence see rule c as the adeyemos have failed to meet their burden_of_proof with respect to these items we find that they are not entitled to any additional deductions for charitable_contributions or medical_expenses whether the adeyemos were insolvent immediately before they received a discharge of dollar_figure in credit-card debt in the adeyemos conceded that in they received a discharge of dollar_figure in credit-card debt the adeyemos contend however that the amount is excludable from their income because they were insolvent immediately before the discharge see sec_108 sec_61 defines gross_income as all income from whatever source derived including income_from_discharge_of_indebtedness sec_61 sec_108 provides certain exceptions under which discharge-of-indebtedness income is excluded from income one such exception arises where the taxpayer is insolvent immediately before the discharge sec_108 d insolvent means that the taxpayer’s liabilities exceed the fair_market_value of his or her assets sec_108 the amount of the exclusion is limited to the amount by which the taxpayer is insolvent ie the amount by which the taxpayer’s liabilities exceed the fair_market_value of his or her assets sec_108 d see also mcallister v commissioner tcmemo_2013_96 at the amount by which the taxpayer is insolvent is defined as the excess of the taxpayer’s liabilities over the fair_market_value of the taxpayer’s assets taxpayers who like the adeyemos bear the burden_of_proof regarding the insolvency_exception must prove that their total liabilities exceeded the fair_market_value of their assets immediately before the discharge see 109_tc_463 aff’d 192_f3d_844 9th cir the adeyemos have made no such showing at trial mr adeyemo testified that the couple had over dollar_figure million in debt outstanding at the time the credit-card debt was discharged however the adeyemos failed to provide any other evidence supporting that assertion or any explanation for their failure to do so further the adeyemos did not provide any evidence of the fair_market_value of their assets as a result we have no information upon which to base a finding of insolvency even if we were to take the adeyemos’ assertion as to their outstanding liabilities at face value which we do not see id a component of the taxpayer’s burden in showing that he or she is insolvent includes proof of the fair_market_value of the taxpayer’s assets as the adeyemos have not met their burden_of_proof with respect to this matter we find that the adeyemos were not insolvent at the time of discharge thus they are not entitled to exclude the amount of the discharge from income whether the adeyemos are liable for accuracy-related_penalties under sec_6662 sec_6662 imposes a penalty on an underpayment_of_tax attributable to any of the causes listed in sec_6662 these causes include negligence or disregard of rules or regulations and any substantial_understatement_of_income_tax a substantial_understatement is defined as any understatement exceeding the greater of i of the tax required to be shown on the return for the taxable_year or ii dollar_figure sec_6662 with respect to any penalty sec_7491 imposes the burden of production on the irs higbee v commissioner t c pincite this requires the irs to come forward with evidence indicating that it is appropriate to impose the relevant penalty sec_7491 higbee v commissioner t c pincite once the irs has met this burden the taxpayer bears the burden of proving that the penalty is inappropriate because for example the taxpayer acted with reasonable_cause and in good_faith higbee v commissioner t c pincite the penalty under sec_6662 does not apply if the taxpayer can demonstrate that the taxpayer had reasonable_cause for the underpayment and acted in good_faith with respect to the underpayment sec_6664 the regulations provide that reasonable_cause and good_faith are determined on a case- by-case basis taking into account all pertinent facts and circumstances generally the most important factor is the extent of the taxpayer’s effort to assess the taxpayer’s proper tax_liability circumstances that may indicate reasonable_cause and good_faith include an honest misunderstanding of fact or law that is reasonable in light of all facts and circumstances including the experience knowledge and education of the taxpayer reliance on professional advice constitutes reasonable_cause and good_faith if under all the circumstances such reliance was reasonable and the taxpayer acted in good_faith sec_1_6664-4 income_tax regs to establish good_faith and reasonable_cause through reliance on professional advice the taxpayer must show that t he adviser was a competent professional who had sufficient expertise to justify reliance the taxpayer provided necessary and accurate information to the adviser and the taxpayer actually relied in good_faith on the adviser’s judgment 115_tc_43 aff’d 299_f3d_221 3d cir to satisfy the third prong of this test the taxpayer must show that the tax professional opine d on the legitimacy of the aspects of the return that were challenged by the irs id pincite for and the irs imposed accuracy-related_penalties on the adeyemos due to negligence or alternatively substantial understatements of income_tax the adeyemos’ understatements exceed of the tax required to be shown on the returns which is greater than dollar_figure for each year see sec_6662 accordingly we need not determine whether the adeyemos were negligentdollar_figure the adeyemos assert a defense based on reasonable_cause and good_faith see sec_6664 we consider two possible theories for the adeyemos’ defense the first is that they personally made a reasonable good-faith attempt to assess their proper tax_liabilities with respect to the couple’s rental losses mr adeyemo testified that he began to track the time he spent managing the couple’s rental activities at the suggestion of the couple’s accountant while maintaining the logbook reflects a degree of effort there is no evidence suggesting that the couple relied on the logbook when filing their returns nor that they made any attempt to understand the passive-activity-loss rules similarly the record reveals that the adeyemos maintained records for some of their business_expenses but not the irs asserted on brief that mr adeyemo conceded the accuracy- related penalties on behalf of the adeyemos at trial however it is possible that mr adeyemo’s purported concessions were based on a misunderstanding of the relevant issues as we find that the adeyemos are liable for accuracy-related_penalties regardless of whether they conceded them we do not decide whether they did indeed concede the accuracy-related_penalties all of them there is nothing in the record suggesting that these excess_deductions were the result of honest mistake or reasonable_cause the second theory for the adeyemos’ defense we consider is that they relied on the advice of an accountant in filing their returns the evidence related to the accountant’s preparation of the adeyemos’ returns shows only that the accountant did in fact prepare the couple’s and returns and that the accountant encouraged mr adeyemo to keep a log of the couple’s rental activities the fact that the adeyemos had an accountant prepare their returns does not in and of itself prove that they acted with reasonable_cause and in good_faith see neonatology assocs p a v commissioner t c pincite importantly the adeyemos presented no evidence indicating that they gave the accountant all necessary and accurate information or that the accountant made a considered judgement about the aspects of the return later challenged by the irs id as the adeyemos have not met their burden_of_proof with respect to the reasonable-cause-and-good-faith defense we find that the sec_6662 accuracy-related_penalties are appropriate we have considered all of the arguments that the parties have made and to the extent that we have not discussed them we find them to be irrelevant moot or without merit decision will be entered for respondent
